Citation Nr: 1608887	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected claw toes of the left foot (hereinafter referred to as a left foot disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the 20 percent disability rating for claw toes of the left foot (toes 2-5).

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 60 days to allow the Veteran an opportunity to submit additional evidence he wished the Board to consider, specifically medical records that demonstrate a worsening in the Veteran's left foot disability.


FINDINGS OF FACT

1.  Prior to January 14, 2016, the Veteran's left foot disability was manifested by discomfort and pain in his foot when walking or weightbearing, tenderness to palpation of his fourth metatarsal head, and fixed hammertoe deformities of the second, third, fourth, and fifth toes with mild to minimal calluses over the proximal interphalangeal joints of the four toes.

2.  As of January 14, 2016, the Veteran's left foot disability has been manifested by pain over the plantar fascia, very painful callosities, and all toes tender with curling under and marked contracture.




CONCLUSIONS OF LAW

1.  Prior to January 14, 2016, the criteria for an increased rating in excess of 20 percent for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5278 (2015).

2.  As of January 14, 2016, the criteria for an increased rating of 30 percent for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5278 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in August 2009, which set out the type of evidence needed to substantiate his claim.

As noted above, the Veteran testified at a Board hearing in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination during the appeal period in August 2009.  The Board finds that the VA examination is adequate, because the examination included an interview of the Veteran and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left foot disability has been currently evaluated as 20 percent disabling, effective August 31, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5278.

This diagnostic code provides that a 20 percent rating is warranted for an acquired unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent rating is appropriate when a veteran has marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

An August 2009 VA examination report recited the Veteran's complaints.  On objective examination, the VA examiner found the Veteran to have tenderness to palpation of the fourth metatarsal head; increased discomfort due to lateral compression of the metatarsal; tenderness to palpation over the plantar side of the fourth metatarsal head; fixed hammertoe deformities of the second, third, fourth, and fifth toes with mild to minimal calluses over the proximal interphalangeal joints of the four toes; mild pes planus; very mild hallux valgus; a slightly pronated gait with a normal gait; and an Achilles that was 8 degrees of the valgus and that reduced to neutral without any discomfort.

VA treatment records reflect complaints of left foot pain; pain upon palpation of the left third and fourth metatarsophalangeal joint; mild pain upon inversion and eversion of the rearfoot in the subtalar joint; assessments of left foot pain, left claw foot, osteoarthritis, pes planus, and a bunion.  A November 2011 VA orthotics prosthetics consultation record notes that the Veteran had a rigid ankle or foot deformity whereby the Veteran preferred to walk with the ankle inverted, which placed a lot of pressure on the lateral plantar surface.  The Veteran reported painful range of motions in both frontal and sagittal planes and was issued a custom hybrid ankle-fixation orthotic to provide free range of motions in dorsi/plantar flexion.  By the end of 2013, the Veteran reported that his left foot tended to turn to the side if he did not wear the cast.

The Veteran obtained and submitted a January 2016 letter from his private physician to whom he complained of left foot pain.  The physician stated that an examination revealed flat foot, all toes tender with curling under and marked contracture, very painful callosities and bunion on the left great toe, and pain over the plantar fascia.

Based on the evidence, both lay and medical, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for the Veteran's left foot disability prior to January 14, 2016, is not warranted.  However, upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that, for the period beginning January 14, 2016, a rating of 30 percent most closely approximates the severity of the Veteran's left foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.

Prior to January 14, 2016, the severity of the Veteran's left foot disability more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5278.  See 38 C.F.R. § 4.7.  Although the evidence indicates that his disability progressively worsened, he continued to report just pain and discomfort at the August 2009 VA examination, which found tenderness to palpation of the fourth metatarsal head and fixed hammertoe deformities to four toes with mild to minimal calluses.  Additionally, although a January 2011 VA treatment record reflects that the Veteran preferred to walk on the inside of his foot with his ankle inverted, for which he was issued an orthotic, there is no evidence that it constituted marked varus deformity.  As such, a 20 percent rating is appropriate.

As of January 14, 2016, the Veteran's left foot disability increased in severity with marked contracture of his toes and very painful callosities.  As such, the Board finds that as of January 14, 2016, the severity of the Veteran's left foot disability more closely approximates the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board has considered whether any other diagnostic codes are appropriate in this case.  Diagnostic Code 5284 applies to "other" foot injuries.  However, the term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337 (2015).  The United States Court of Appeals for Veterans' Claims (Court) has held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a.  Id. at 338.  In this case, service connection is in effect for only the specific condition of acquired claw foot (pes cavus) of the left foot.  There are no other service-connected foot injuries.  The Court has also held specifically that rating a listed foot condition, such as acquired claw foot, under Diagnostic Code 5284 would constitute an impermissible rating by analogy.  Id. at 338 (citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993)); 38 C.F.R. §§ 4.20, 4.27 (2015).  Accordingly, Diagnostic Code 5278, which applies specifically to acquired claw foot, is the only appropriate code for rating the disability.

The Board has also considered whether the Veteran's left foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left foot disability is manifested consistently by pain and tenderness, hammertoes, very painful callosities, and the tendency to roll inward or turn to the side.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  However, in this case, the Veteran is only service-connected for the left foot disability.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.


	(CONTINUED ON NEXT PAGE)








ORDER

Prior to January 14, 2016, a disability rating in excess of 20 percent for service-connected claw toes of the left foot is denied.

As of January 14, 2016, a disability rating of 30 percent for service-connected claw toes of the left foot is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


